Citation Nr: 0824633	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
January 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2004 and March 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran died in May 2008, before the Board could issue a 
decision in his appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate or readjudicate the merits of the veteran's 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


